DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 27 August 2021.
Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of managing a portfolio without significantly more. 
The claim(s) recite(s) retrieving a plurality of financial information of the user; maintaining a financial portfolio of said plurality of financial information in one electronic location; displaying said financial portfolio of said plurality of financial information; receiving details simultaneously of two or more financial accounts of said user to register said two or more financial accounts; retrieving balances simultaneously of said two or more financial accounts from two or more connected financial institutions; recommending at least one financial transaction to increase the growth of said financial portfolio of said user; and transferring said at least one financial transaction from at least one account to said at least another account. Thus, the claim recites a fundamental economic practice which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of a user device, a merchant computer, an authorizing system and a server computer recited at a high level of generality.  These generic computer limitations are no more than mere instructions to apply the exception using a generic computer component performing extra solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component performing extra solution activity. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Claims 6-9, 17-20 discloses accessing said plurality of financial information through a computer-readable medium storing a software code including a two-factor authentication system, wherein said two-factor authentication system comprises: entering a user ID and a user password; receiving a one-time password to a registered contact number of said user; and entering said one-time password and wherein said two-factor authentication system comprises: entering a user ID and a user password; receiving a one-time password to a registered email address of said user; and entering said one-time password. Schneider US 2014/0250518 A1 discloses in paragraph [0005] “For example, known multi-factor authentication comprises combinations of login credentials such as user name and password, PINs, smart cards, grid cards or similar codes, short message service (SMS) one time passwords (OTP), dedicated OTP hardware such as RSA hardtokens, Yubikeys and the like, OTP software such as RSA softtokens, cryptocards and the like, user behavior or gesture recognitions, biometric characteristics such as fingerprints or retina scans as factors. For example, a well-known two-factor authentication is when a bank customer visits a local automated teller machine (ATM), one authentication factor is the physical ATM card the customer slides into the machine which is something the user possesses. The second factor is the PIN the customer enters through the keypad which is something the user knows. Without the corroborating verification of both of these factors, authentication does not succeed.” These features are old and well-known, thus the claim is ineligible. Claims 9 & 13 are rejected for the same reason as described above for disclosing similar subject matter.
Dependent claims 2-9, 11, 12 and 14-20 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leise et al. US 2021/0279793 A1, hereafter Leise.
Claim 1
Leise discloses:
retrieving a plurality of financial information of the user (para. 0021 & 0033);
maintaining a financial portfolio of said plurality of financial information in one electronic location (para. 0021 & 0023);
displaying said financial portfolio of said plurality of financial information (para. 0036);
receiving details simultaneously of two or more financial accounts of said user to register said two or more financial accounts (para. 0051);
retrieving balances simultaneously of said two or more financial accounts from two or more connected financial institutions (para. 0052);
recommending at least one financial transaction to increase the growth of said financial portfolio of said user (para. 0052 & 0053); and
transferring said at least one financial transaction from at least one account to said at least another account (para. 0028 & 0047).

Claim 2
Leise discloses:
wherein said at least one financial transaction comprising at least one of a payment network, a debit network, or a wire transfer from said two or more connected financial institutions (para. 0023 & 0029).

Claim 3
Leise discloses:
wherein said plurality of financial information is selected from a group consisting of an account balance, an interest rate, and a debt statement (para. 0023).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. US 2021/0279793 A1, hereafter Leise in view of Bisignani et al. US 9,424,333.
Claim 4 & 5
Leise discloses the limitations as shown in the rejection of Claim 1 above.  Leise does not disclose the limitation of wherein said displaying said financial portfolio of said plurality of financial information comprises a graph and wherein said displaying said financial portfolio of said plurality of financial information comprises a chart. However, Bisignani, in column 47, lines 39-48 discloses “FIG. 26 shows an example user interface in which various elements have been added to the report. For example a bar chart 2600 (showing a value of grouped assets in selected context (including the selected perspective and time)), a line graph 2602 (showing a change in a financial portfolio value over time), and a table 2606 (showing a list of portfolio assets grouped by asset type) are included in a first page of the report. As shown in the thumbnail sidebar, the thumbnails corresponding to the pages of the report have been updated, including first page thumbnail 2608.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Bisignani with the technique of Leise to visually show reported data.  Therefore, the design incentives of visual presentation provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Claim(s) 6-9, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. US 2021/0279793 A1, hereafter Leise in view of Soryal et al. US 2022/0150078 A1, hereafter Soryal.
Claim 6
Leise discloses the limitations as shown in the rejection of Claim 1 above.  Leise discloses a step of accessing said plurality of financial information through a computer-readable medium storing software code in paragraph 0078. Leise does not disclose the limitation of including a two-factor authentication system. However, Soryal, in Paragraph 0002 discloses “Various mechanisms are employed for communication session security, including requiring usernames and passwords be entered to commence a session, deploying two-factor authentication wherein a one-time passcode is sent to an email address or to a user's mobile phone number via a short message service (SMS) message and wherein the passcode is required (e.g., in addition to the correct username and password).” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Soryal with the technique of Leise to increase the integrity and security of the system.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
	

Claim 7
Leise discloses the limitations as shown in the rejection of Claim 6 above.  Leise does not disclose the limitation of entering a user ID and a user password; receiving a one-time password to a registered contact number of said user; and entering said one-time password. However, Soryal, in Paragraph 0002 discloses “Various mechanisms are employed for communication session security, including requiring usernames and passwords be entered to commence a session, deploying two-factor authentication wherein a one-time passcode is sent to an email address or to a user's mobile phone number via a short message service (SMS) message and wherein the passcode is required (e.g., in addition to the correct username and password).” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Soryal with the technique of Leise to increase the integrity and security of the system.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 8
Leise discloses the limitations as shown in the rejection of Claim 6 above.  Leise does not disclose the limitation of entering a user ID and a user password; receiving a one-time password to a registered email address of said user; and entering said one-time password. However, Soryal, in Paragraph 0002 discloses “Various mechanisms are employed for communication session security, including requiring usernames and passwords be entered to commence a session, deploying two-factor authentication wherein a one-time passcode is sent to an email address or to a user's mobile phone number via a short message service (SMS) message and wherein the passcode is required (e.g., in addition to the correct username and password).” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Soryal with the technique of Leise to increase the integrity and security of the system.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 9
Leise discloses:
establishing a financial management system (para. 0021, 0023 & 0078);
obtaining credential information from said user (para. 0021, 0023 & 0078);
accessing said financial portfolio through a computer-readable medium storing software code (para. 0021, 0023 & 0078)
obtaining information simultaneously for two or more financial accounts, wherein the financial accounts are on two or more financial platforms (para. 0051 & 0052);
retrieving balances simultaneously of said two or more financial accounts from connected said two or more financial platforms  (para. 0051 & 0052);
receiving balance alerts for account management of said two or more financial accounts (para. 0023, 0039, 0042 & 0043);
designating a source account and a destination account to perform a fund transfer for an inputted amount from said source account of said two or more financial accounts to said destination account of said two or more financial accounts (para. 0040 & 0047); and
displaying a confirmation of said fund transfer (para. 0057).
Leise does not disclose the following, however Soryal does:
storing software code including a two-factor authentication system, wherein said two-factor authentication system includes entering a user ID and a user password (para. 0002);
transmitting a one-time password (para. 0002);
receiving said one-time password to a registered contact number of said user (para. 0002);
entering said one-time password to complete said two-factor authentication of said user (para. 0002);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Soryal with the technique of Leise to increase the integrity and security of the system.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 11
 Leise disclose:
wherein said fund transfer comprising at least one of a payment network, a debit network, or a wire transfer from said two or more financial accounts (para. 0023 & 0029).

Claim 12
Leise discloses:
wherein said financial portfolio is information selected from a group consisting of an account balance, an interest rate, and a debt statement (para. 0023).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. US 2021/0279793 A1, hereafter Leise in view of Soryal and in further view of Bisignani et al. US 9,424,333.
Claim 10
Leise & Soryal discloses the limitations as shown in the rejection of Claim 9 above.  Leise & Soryal do not disclose the limitation of wherein said displaying said financial portfolio of said plurality of financial information comprises a graph and wherein said displaying said financial portfolio of said plurality of financial information comprises a chart. However, Bisignani, in column 47, lines 39-48 discloses “FIG. 26 shows an example user interface in which various elements have been added to the report. For example a bar chart 2600 (showing a value of grouped assets in selected context (including the selected perspective and time)), a line graph 2602 (showing a change in a financial portfolio value over time), and a table 2606 (showing a list of portfolio assets grouped by asset type) are included in a first page of the report. As shown in the thumbnail sidebar, the thumbnails corresponding to the pages of the report have been updated, including first page thumbnail 2608.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Bisignani with the technique of Leise & Soryal to visually show reported data.  Therefore, the design incentives of visual presentation provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. US 2021/0279793 A1, hereafter Leise in view of Barratt et al. US 2020/0357071 A1, hereafter Barratt.
Claim 13
Leise discloses:
retrieving financial information of a user (para. 0021 & 0023);
maintaining a financial portfolio of said financial information in one electronic location (para. 0021 & 0023);
displaying said financial portfolio of said financial information (para. 0036);
receiving details simultaneously of two or more financial accounts of said user to register said two or more financial accounts (para. 0051 & 0052);
retrieving balances simultaneously of said two or more financial accounts from two or more connected financial institutions (para. 0051 & 0052);
recommending at least one financial transaction to increase the growth of said financial portfolio of said user based upon said market information (para. 0039, 0040 & 0041);
wherein said at least one financial transaction is based on business logic selected from the group consisting of a comparison of actual to target allocation, a personal return calculation, a net worth history, and a risk assessment of said financial portfolio (para. 0039, 0040 & 0041); and
transferring said at least one financial transaction from at least one account to said at least another account  (para. 0047 & 0062).
Leise does not disclose the following, however Barratt does:
receiving data feeds simultaneously regarding market information from online sources  (para. 0053);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Barratt with the technique of Leise to provide better analysis for the system such that current market data increases the efficiency of the recommendation.  Therefore, the design incentives of better analysis and more efficient recommendations provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 14
Leise discloses:
wherein said at least one financial transaction comprising at least one of a payment network, a debit network, or a wire transfer from said two or more connected financial institutions (para. 0023 & 0029).


Claim 15
Leise discloses:
wherein said financial information is information selected from a group consisting of an account balance, an interest rate, and a debt statement (para. 0023).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. US 2021/0279793 A1, hereafter Leise in view of Barratt and in further view of Bisignani et al. US 9,424,333.
Claim 16
Leise & Barratt discloses the limitations as shown in the rejection of Claim 15 above.  Leise & Barratt do not disclose the limitation of wherein said displaying said financial portfolio of said financial information comprises a graph. However, Bisignani, in column 47, lines 39-48 discloses “FIG. 26 shows an example user interface in which various elements have been added to the report. For example a bar chart 2600 (showing a value of grouped assets in selected context (including the selected perspective and time)), a line graph 2602 (showing a change in a financial portfolio value over time), and a table 2606 (showing a list of portfolio assets grouped by asset type) are included in a first page of the report. As shown in the thumbnail sidebar, the thumbnails corresponding to the pages of the report have been updated, including first page thumbnail 2608.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Bisignani with the technique of Leise & Barratt to visually show reported data.  Therefore, the design incentives of visual presentation provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leise in view of Barratt and in further view of Soryal.
Claim 17
Leise & Barratt discloses the limitations as shown in the rejection of Claim 1 above.  Leise discloses a step of accessing said plurality of financial information through a computer-readable medium storing software code in paragraph 0078. Leise & Barratt do not disclose the limitation of including a two-factor authentication system. However, Soryal, in Paragraph 0002 discloses “Various mechanisms are employed for communication session security, including requiring usernames and passwords be entered to commence a session, deploying two-factor authentication wherein a one-time passcode is sent to an email address or to a user's mobile phone number via a short message service (SMS) message and wherein the passcode is required (e.g., in addition to the correct username and password).” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Soryal with the technique of Leise & Barratt to increase the integrity and security of the system.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
	

Claim 18
Leise & Barratt discloses the limitations as shown in the rejection of Claim 17 above.  Leise & Barratt do not disclose the limitation of entering a user ID and a user password; receiving a one-time password to a registered contact number of said user; and entering said one-time password. However, Soryal, in Paragraph 0002 discloses “Various mechanisms are employed for communication session security, including requiring usernames and passwords be entered to commence a session, deploying two-factor authentication wherein a one-time passcode is sent to an email address or to a user's mobile phone number via a short message service (SMS) message and wherein the passcode is required (e.g., in addition to the correct username and password).” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Soryal with the technique of Leise & Barratt to increase the integrity and security of the system.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 19
Leise & Barratt discloses the limitations as shown in the rejection of Claim 17 above.  Leise & Barratt do not disclose the limitation of entering a user ID and a user password; receiving a one-time password to a registered email address of said user; and entering said one-time password. However, Soryal, in Paragraph 0002 discloses “Various mechanisms are employed for communication session security, including requiring usernames and passwords be entered to commence a session, deploying two-factor authentication wherein a one-time passcode is sent to an email address or to a user's mobile phone number via a short message service (SMS) message and wherein the passcode is required (e.g., in addition to the correct username and password).” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Soryal with the technique of Leise & Barratt to increase the integrity and security of the system.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leise in view of Barratt and in further view of Soryal and in further view of Singhal US 2007/0042755 A1.
Claim 20
Leise, Barratt & Soryal discloses the limitations as shown in the rejection of Claim 17 above.  Leise, Barratt & Soryal do not disclose the limitation of entering a guest ID and a one-time guest password; receiving said one-time guest password to a registered email address of said user; and entering said one-time guest password for enabling access of said financial information by said guest. However, Singhal, in Paragraph 0046 discloses “System 10B allows the user the flexibility to use any phone such as cell phone, home phone, or office phone for remote user authentication. Once a caller is authenticated via either process A or B to the server 30, the server then can deliver any number of services. Such services may include creation and delivery of a temporary password for access to a system, delivery of other services such as routing the connection to an online bank telephone network for banking transaction via the phone.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Singhal with the technique of Leise, Barratt & Soryal to increase the integrity and security of the system.  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619